Citation Nr: 1127250	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  98-09 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1977 to November 1987.  

This matter originally came before the Board of Veterans' Appeals (BVA or Board) from a December 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal is expanded from the Veteran's original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

In January 1999, May 2003, and January 2005, the Board remanded this claim for additional development.  In a February 2006 decision, the Board denied the appeal.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims.  In March 2008, the Court granted a Joint Motion to vacate the Board's decision and remanded the matter for further action.

In August 2009, the Board remanded this claim for additional development.  In January 2011, the Board requested an expert medical opinion from the Veterans' Health Administration (VHA).  See 38 C.F.R. § 20.901 (2010).  That development having been completed, the claim is now ready for appellate review.


FINDING OF FACT

An acquired psychiatric disorder, to include schizoaffective disorder, is not causally or etiologically related to service and did not have an onset within one year of discharge from service.



CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to include schizoaffective disorder, is not established.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show: (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The VCAA duty to notify was satisfied by letters sent to the Veteran in May 2003 and February 2005 that fully addressed the entire notice element.  The letter informed him of what evidence was required to substantiate his claim and of his and the VA's respective duties for obtaining evidence.

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

Although notice on the issues of establishing a disability rating and effective date of award has not been provided to the Veteran, in light of the Board's decision to deny the claim, there has been no prejudice to the Veteran as a result of this omission.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records, Social Security records, service treatment records, and multiple VA medical opinions and examinations pertinent to the issue on appeal.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.

Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for an Acquired Psychiatric Disorder, to Include Schizoaffective Disorder

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder.  

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prevail on the issue of service connection on the merits, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As noted above, the Veteran is seeking entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder.  He contends that he was incorrectly diagnosed with a personality disorder in 1987 while in service and that his discharge was linked to his current disability of schizoaffective disorder.  In support of his claim that he was misdiagnosed during service, the Veteran reports that he began to hear voices during service.  

Service treatment records were reviewed.  The Veteran's June 1977 enlistment examination did not reveal any psychiatric abnormalities.  In February 1987, the Veteran sought treatment for a head injury and he was diagnosed with a post-concussion headache.  At the end of August 1987, prior to his separation from service, the Veteran was admitted to the hospital for a tentative diagnosis of adjustment disorder with mixed emotional features.  History recorded at that time noted that he had severe financial difficulties and felt as though he could no longer cope.  The Veteran reported that he had a history, dating from 1982, of going to the Army Emergency Relief and taking advances on his pay, to pay financial debts.  At the time, the Veteran stated he was $4,000 in debt, most of which was due to an overweight charge from shipping his personal and family goods from Germany.  He was bitter about no increase in rank past E4, despite 10 years of active duty.  He related that all of these factors had led to pressure that kept building up and reported he felt increasingly depressed and had some suicidal ideations.  A social history taken noted that the Veteran had an Article 15 in 1978 for being away without leave (AWOL), and he admitted to drinking up to a six-pack of beer and a bottle of wine a day, with previous "heavy" use of drinking in Germany, and with a 12- to 15-year history of daily cannabis abuse.  During his admission, the Veteran was given a pass to go home for Labor Day weekend, during which the Veteran's wife stated he immediately used drugs upon return to home; however, a urine drug screen obtained subsequent to his arrival back on the ward was negative.  In September 1987, the Veteran was discharged from the hospital with diagnoses of occupational and marital problems, cannabis abuse, continuous, and mixed personality disorder with paranoid and passive-aggressive features.  

In a September 1987 Memorandum regarding the psychiatric evaluation of the Veteran, it was noted that the Veteran had a longstanding problem of cannabis abuse, as well as severe financial and marital problems.  It also noted that the Veteran blamed the Army for all of his troubles and was unable to accept responsibility for his actions.  In November 1987, the Veteran was discharged and his DD-214 lists personality disorder as the reason for discharge. 	 

Post-service records were reviewed.  The Veteran was afforded a VA neuropsychiatric examination in June 1988, and he reported family problems in service, stating he could not handle the conditions and pressures of service.  The Veteran stated he was not sleeping well and was restless.  He expressed frustration at not being able to progress in the military.  The examiner specifically noted that the Veteran did not have delusional or hallucinatory elements.  The examiner stated the Veteran was apparently discharged after ten years because of what appeared to be failure to adjust to the military.  Associative processes were normal but mood was a little subdued.  The examiner noted that he would like to see the claims file before completing the report.  In November 1988, the examiner stated the claims file had been reviewed and he was in accordance with the military finding that the Veteran suffered from a mixed personality disorder.  

The Veteran was hospitalized in June 1990, with an admitting impression of major depression (single episode) and history of drug and alcohol abuse.  It was noted that he was admitted due to feelings of anger, suicidal ideations, and homicidal ideations of two days duration.  He had a history of alcohol abuse and use of marijuana.  Examination revealed the Veteran was not having hallucinations or overt psychosis.  His mood was depressed and he reported a history of suicidal and homicidal ideations but did not talk about it at the time of the interview.  He was prescribed tranquilizing medication, supportive therapy and placed on both suicidal and homicidal precautions.  Upon discharge, diagnoses included polysubstance abuse, by history, and borderline personality disorder with depressive features.


Personality disorders are considered congenital or developmental abnormalities and are not considered disabilities for the purposes of service connection.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.  In this case, service connection for a personality disorder is prohibited under VA law.  Furthermore, as the evidence demonstrates there was no diagnosis of a psychiatric disorder during service, other than a personality disorder, service connection on a direct basis is not warranted.  

The Board notes, however, that in November 1996, a VA outpatient treatment note directed the borderline personality disorder diagnosis to be discontinued in support of a schizoaffective disorder diagnosis.  

The Veteran was afforded a VA examination in June 1999, where he was again diagnosed with schizoaffective disorder, depressive type.  This opinion was found to be inadequate by the Court as the examiner did not review all of the Veteran's records and improperly relied upon information cited in letters sent by the Board of Veterans' Appeals rather than original information.  Accordingly, it will be disregarded as evidenced in this decision.  

The Veteran was afforded a VA examination in October 2009, where he reported hearing voices and being depressed.  The examiner opined that the Veteran's condition did not appear to be related to the head trauma suffered during service, but provided no rationale.  An addendum VA opinion was obtained in February 2010.  The examiner opined that the Veteran was correctly diagnosed in service with a personality disorder, however, no rationale was provided.  The examiner also opined that it appeared most likely that the Veteran's schizoaffective disorder started in 1990, when he was admitted to the hospital and diagnosed with major depression, single episode.  Because this opinion was inadequate, the Board ordered another opinion.

A VHA opinion was obtained in January 2011 and the examiner reported that the Veteran's service and post-service medical history had been reviewed.  The examiner stated that after reviewing the Veteran's admission record from October to November 1987, he saw no evidence that was clearly suggestive of prodromal symptoms of either schizophrenia or a mood disorder.  There were no reports of hallucinations or delusions, there was not a two-week period in which he complained of depressed mood [sic], there was no change in weight, his appetite was good, and there were no significant sleep problems, although he had some problems with concentration.  

Thus, the examiner stated, there was no evidence in the record to indicate that the Veteran had symptoms of a major depressive, manic, or mixed episode during a psychotic episode resembling schizophrenia.  The examiner stated that the Veteran's mood symptoms appeared more of an exaggerated situational reaction, adjustment disorder with depressed mood, and not of a major depressive episode.  The examiner also stated that even if any of the above symptoms had been present, the diagnosis could not be made because of the Veteran's chronic cannabis use and history of heavy drinking.  It was significant to the examiner that the Veteran was discharged from his first psychiatric hospitalization with no diagnoses of any major mental disorder and he was not treated with any psychotropic medications that would have indicated the presence of a major mental illness.  The examiner noted that, after a few days in a controlled environment, most of the Veteran's complaints diminished without the use of medicines suggesting that he had time to detoxify from the effects of alcohol and cannabis.  The doctor also noted that the use of alcohol and cannabis can mimic most mental disorders.  

Continuing, the examiner noted that prior to the Veteran's second admission in 1990, he continued to drink and use cannabis.  His primary diagnoses on admission were alcohol abuse, marijuana abuse, rule out major depression with psychotic features, and organic mood disorder.  The examiner observed that the psychotic features in the provisional diagnosis appeared to result from the Veteran stating that he did not want to be admitted because he thought the doctors would kill him.  During the time on the unit, the Veteran did not report any hallucinations, delusions, or behaviors indicative of schizophrenia or schizoaffective disorder nor were any antidepressants prescribed, which would indicate treatment of a depressive mood disorder.  The primary discharge diagnosis for the hospital stay was polysubstance abuse, by history.  There was no mention of schizophrenia or schizoaffective disorder during the hospitalization.  Thus, the examiner opined that it is less likely than not that any currently diagnosed psychiatric disorder developed within one year from discharge from service.

The examiner stated that the Veteran was diagnosed with mixed personality disorder, passive aggressive personality disorder, and paranoid personality disorder.  The examiner stated that there appears to be some evidence for passive aggressive personality but not much for paranoid personality disorder.  While admitted in 1987, the examiner stated the Veteran had complaints that fit the criteria for passive aggressive personality disorder.  Therefore, the examiner concluded that the Veteran was not misdiagnosed with a personality disorder but he was diagnosed with an improper personality disorder.  The diagnosis at the time, according to the examiner, should have been personality disorder not otherwise specified (provisional).

Finally, the examiner opined that it is less likely as not that the Veteran's current psychiatric disorder is causally or etiologically related to the head injury sustained during service.  The examiner stated there was no evidence from the record, especially in the admissions of 1987 and 1990, which suggested he had some form of head injury sequela.  There were no suspect levels of anxiety, nervousness, behavioral changes, difficulty controlling urges, impulsiveness, etc.  The examiner stated that most studies indicate there must be genetic vulnerability for schizophrenia to develop with a head injury as the etiological factor and the Veteran had no family history of schizophrenia, according to the records.  The Board gives great weight to this opinion as it is clearly based on a comprehensive review of the record, and it addresses the specific questions asked by the Board with rationale provided to back up the opinion.  

The Board notes that there are two theories of presumptive service connection available for this claim.  First, certain diseases, chronic in nature, may be presumed to have been incurred in service, if the evidence shows that the disease became manifest to a degree of 10 percent or more within one year from separation from active service, even though there is no evidence of the disease during service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Schizophrenia is a psychosis under 38 C.F.R. § 3.384; psychoses are subject to the presumptive service connection provisions under 38 C.F.R. §§ 3.307, 3.309.  However, the earliest evidence of a diagnosis for symptoms resembling schizophrenia is when the Veteran was diagnosed was schizoaffective disorder in November 1996, more than five years after discharge from service.  In the VA opinion of January 2011, the examiner specifically reviewed the record for symptoms of this nature, and found none in the record of hospitalizations in 1987 and 1990, and that no such diagnosis was appropriate.  Even when the opinion of the February 2010 VA examiner is considered, it appeared to him that it was most likely that the Veteran's schizoaffective disorder started in 1990, when the Veteran was admitted to the hospital with a diagnosis of major depression, single episode.  This was more than three years after discharge from service.  Therefore, schizophrenia or a schizoaffective disorder is not presumed to have incurred during service because it did not manifest to a degree of 10 percent within one year from the date of termination of service.

Second, service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition); or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and medical evidence relates the symptomatology to the Veteran's present condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. App. 488, 495-98 (1997). 

As stated previously, the Veteran contends that he has a chronic condition and that the psychiatric disorder he had during service was not correctly diagnosed until after discharge from service.  To substantiate his contention of a misdiagnosis, the Veteran submitted a July 1996 article from the Army Times describing the misdiagnosis of personality disorder by an Air Force clinical psychologist.  However, in the article, the Air Force service member contends that the psychologist who diagnosed him with a personality disorder was unqualified to make such a diagnosis because they were not certified by the American Psychological Association.  Here, the Board notes the Veteran was diagnosed during service after an inpatient stay of approximately two and a half weeks at a psychiatric hospital ward.  Evidence indicates a thorough review of the Veteran's history was made as well as all current symptoms were noted, and there is no evidence that the physicians involved were inadequate to make the diagnoses that were provided.  As such, the article is of no probative value to case at hand.

The Veteran also pointed out the November 1996 handwritten note by VA physician, Dr. Evans that directed the borderline personality disorder diagnosis to be discontinued in support of a schizoaffective disorder diagnosis.  Here, Dr. Evans updated the Veteran's diagnosis, but did not suggest that the in-service diagnosis was incorrect.  Furthermore, the January 2011 VA examiner has stated that the Veteran's personality disorder diagnosis during service was not incorrect, but only improper as the Veteran should have been diagnosed with a different type of personality disorder in service.  Of significance is the fact that this examiner found that the diagnosis of schizoaffective disorder was not appropriate during the 1990 hospitalization.  As noted, the examiner stated that even if any of [schizoaffective disorder] symptoms had been present, the diagnosis could not be made because of the Veteran's chronic cannabis use and history of heavy drinking.  It was also significant that the presence of a major mental illness was not indicated as shown by the evidence that no psychotropic medications were indicated.  The examiner noted that, after a few days in a controlled environment, most of the Veteran's complaints diminished without the use of medicines suggesting that he had time to detoxify from the effects of alcohol and cannabis.  This analysis provides a reasonable explanation for the Veteran's behavior at the time, and casts doubt on the assertion that he was misdiagnosed at that time.  

The Veteran has submitted statements asserting that his psychiatric disorder is a result of his time in service.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the Board finds that the onset and etiology of a psychiatric disorder is the type of medical disorder that is difficult to establish solely on the basis of lay assertions.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

While the Veteran is competent to report a contemporaneous medical diagnosis and the Veteran is competent in describing symptoms that support a later diagnosis by a medical professional, there is no competent evidence from any health-care provider that attributes any current psychiatric disorder to the Veteran's time in service.

For these reasons, while the Veteran's lay statements are to be considered, the evidence has no probative value, as the statements do not tend to prove a material issue of fact pertaining to the onset or diagnosis of the disability.

Where there is a question of medical causation between a current disorder and an injury, disease, or event in service, where a lay assertion of medical causation is not competent medical evidence, competent medical evidence is required to substantiate the claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.  

After a careful review of the evidence of record, it is found that entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder, has not been established.  There is no doubt that the Veteran is currently diagnosed with a psychiatric disorder and that had a personality disorder during service.  However, there is no competent evidence that the Veteran's current symptomatology is a result of any psychiatric disorder incurred in service.  

In sum, there is no competent evidence relating any currently diagnosed psychiatric disorder to the Veteran's time in service.  The preponderance of the evidence is against the claim.  As the evidence is not in equipoise, the statutory provisions regarding resolution of reasonable doubt are not applicable to warrant a more favorable outcome.  See 38 U.S.C.A. § 5107(b).



ORDER

Service connection for an acquired psychiatric disorder, to include schizoaffective disorder, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


